DETAILED ACTION

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Documents listed in the IDS submitted on 07-27-2021; 02-01-2022 were considered. 

Allowable Subject Matter

Claims 3 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 11050704.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons. 
Claims 1-20 of Patent No. 11050704 contain(s) every element of claim 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., 
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 4-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Castera et al. (US 20160134580 A1) in view of Mamaghani et al. (US 20040133697 A1).

With respect to claim 1, Castera teaches identifying one or more performance curves each including data representing a value of a performance metric, (i.e., section 0021 teaches using performance metrics such as level of engagement; section 0145).  Castera teaches determining, at a performance metric adjuster, an equivalent to a portion of the electronic message including a word or a topic indicating a classification of the electronic message, (i.e., section 0114-0115 teaches a word or topic; section 0131 teaches suggestion; section 0143 teaches adapting; section 0144 teaches prediction; see sections 0134-0135 and 0140; section 0090 teaches reducing latency or rate of transmission; section 0093 teaches increasing throughput).  Castera teaches the equivalent being determined by performance metric adjuster identifying one or more components of the electronic message while generating an adapted electronic message by a performance management platform, (i.e., section 0131 teaches while the users is adding text emoticons the system will suggest an emoticon   Castera teaches the equivalent being also selected automatically by performance metric adjuster from one or more equivalent terms determined to predictively enhance the performance level of the adapted electronic message, (i.e., section 0131 teaches while the users is adding text emoticons the system will suggest an emoticon that draws the higher engagement level). Castera teaches transmitting the adapted electronic message via a network to one or more computing devices, (i.e., section 0028 teaches transmitting).  Castera discloses the claimed subject matter as discussed above except to enhance a performance metric value including a rate of transmission metric.  However, Mamaghani teaches to enhance a performance metric value including a rate of transmission metric, (i.e., section 0045 teaches to improve round trip latency and improve throughput) in order to improve or maintain the QoS(abstract).  Therefore, based on Castera in view of Mamaghani, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mamaghani to the system of Castera in order to improve or maintain the QoS.

With respect to claim 2, Castera teaches receiving data signals to cause formation of an electronic message, (i.e., section 0113 teaches receiving data indicating the creation of a message).
	
wherein the rate of transmission metric comprises: a speed or a rate of propagation of the adapted electronic message, (i.e., section 0045 teaches to improve round trip latency and improve throughput) in order to improve or maintain the QoS(abstract).  Therefore, based on Castera in view of Mamaghani, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mamaghani to the system of Castera in order to improve or maintain the QoS.

With respect to claim 5, Castera teaches a value indicative of one or more performance metrics including data representing an engagement metric, an impression metric, a link activation metric, a shared indication metric, a follower indication metric a number of interactions per unit time and an engagement values per unit of time, (i.e., section 0046; 0146, and  0125 ).

With respect to claim 6, Castera teaches wherein determining the equivalent comprises: identifying a synonym having a first engagement metric as an equivalent term associated with a word of the electronic message having a second engagement metric, (i.e., section 0144).

wherein substituting the equivalent comprises: detecting a value of the first engagement metric is greater than a value of the second engagement metric; and causing replacement the word with the synonym, (i.e., section 0146).

With respect to claim 8, Castera teaches formatting the electronic message for presentation at a user interface of a computing device to form data representing a formatted electronic message, wherein the formatted electronic message is configured to present a graphical representation of the electronic message in the user interface, (i.e., abstract teaches graphical representation see also sections 0126-0135).

With respect to claim 9, Castera teaches wherein formatting the electronic message comprises: associating a visual indicator representing a performance characteristic metric to one or more words; and causing presentation of the visual indicator at the user interface, (i.e., abstract teaches graphical representation see also sections 0126-0135).

With respect to claim 10, Castera teaches receiving a data signal representing a request to replace the one or more words with other one or more words, (i.e., section 0113 teaches receiving data indicating the creation of a message; section 0131 teaches suggestion).

With respect to claim 11, Castera teaches characterizing a word as a portion of the electronic message to form a characterized word including a characteristic, (i.e., section 0114-0115 ).

With respect to claim 12, Castera teaches wherein characterizing the word comprising: determining a level of complexity for the word, the level of complexity being indicative of a reading level, (i.e., section 0114-0115).

With respect to claim 13, Castera teaches identifying another word having a different level of complexity relative to the level of complexity for the word; and embedding the another word into the electronic message to form the adapted electronic message for the subpopulation of recipient computing devices, (i.e., section 0114-0115 and section 0125 teaches higher level of complexity or engagement).

With respect to claim 14, Castera teaches wherein characterizing the word comprising: determining a geographic region associated with a performance metric value for the word to form a geographic-dependent word, (i.e., section 0073 teaches location; section 0116 teaches location targeting).

With respect to claim 15, Castera teaches identifying another word having a different performance metric value based on the geographic region; and embedding the another word into the electronic message to form the adapted electronic message for the subpopulation of recipient computing devices, (i.e., section 0116 teaches location targeting).).

With respect to claim 16, Castera teaches wherein characterizing the word comprising: determining a first performance metric value for a first word based on a first subpopulation of recipient computing devices; determining a second performance metric value for a second word based on a second subpopulation of recipient computing devices, the second performance metric value being greater than the first performance metric value; and identifying the second word as a subpopulation-dependent word, (i.e., section 0124 teaches multiple scored depending on parameters).

With respect to claim 17, Castera teaches embedding the second word into the electronic message to form the adapted electronic message for transmission to the second subpopulation of recipient computing devices, the second subpopulation being associated with a new target audience, (i.e., section 0029 teaches targeted messages see also section 0116).

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.M/
Joel MesaExaminer, Art Unit 2447              

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447